Citation Nr: 1450127	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with lumbar facet syndrome.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 2004 to June 2004, April 2007 to October 2007, and January 2008 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This matter has been previously remanded by the Board in November 2013.  

The Veteran perfected his appeal on June 22, 2012, more than 60 days after the issuance of the April 17, 2012 statement of the case (SOC), and more than one year after the issuance of the February 2010 rating decision.  Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  The Veteran has explained that the delay was the result of the SOC being sent to an out-of-date address, and the Board has treated the appeal as timely perfected by taking jurisdiction and remanding the issue in its November 2013 decision.  Therefore, the Board has jurisdiction over the claim, as originating from the February 2010 rating decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted in his June 2012 Form 9 that he has episodes when he cannot move, work, drive, or leave the house due to his back pain.  He reiterated these symptoms in a March 2014 statement, in which he wrote that he has episodes of tremendous pain that confine him to his bed for days.  Unfortunately, although the November 2013 remand specifically instructed the examiner to note whether the Veteran's back disability results in incapacitating episodes, the February 2014 examination failed to do so.  As a result, although the Veteran's lay statements assert that his back pain confines him to his bed at times, the record lacks the detail necessary to determine whether these are incapacitating episodes that would warrant a higher rating.  Therefore, another examination must be obtained to comply with the November 2013 remand and obtain the detail necessary to appropriately rate the Veteran's disability.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected lumbar degenerative disc disease with lumbar facet syndrome.  The claims folder must be available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar degenerative disc disease with lumbar facet syndrome.  All relevant tests and studies should be undertaken.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service-connected back disability.  The examiner should also state what impact, if any, the Veteran's lumbar degenerative disc disease with lumbar facet syndrome has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. 
§ 4.10.   

The examiner is informed that the Veteran has reported periods of being confined to his bed by back pain in his June 2012 Form 9 and a March 2014 statement.  As part of his or her examination, the examiner should ask whether these periods are the result of a prescription of bed rest from a doctor, and attempt to determine the number of days the Veteran been confined to his bed in the past 12 months.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.  

2.  After completing the above development, readjudicate the issue.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



